Zane, C. J.:
Tbe defendant was charged with the crime of burglary, committed, as alleged, on January 6,1897, and he pleaded not guilt}'. The jury found him- guilty, and the court sentenced him to imprisonment in the state’s prison for the term of three years. From this sentence, he has appealed.
On the trial of the cause, the state introduced Walter Foley as a witness, who testified that he was with the defendant at the time of the commission of the crime, in the capacity of detective. The state also introduced James Kippen as a witness, and the following questions were asked by the state’s attorney, and answered by the witness, to all of which the defendant’s counsel interposed objections that -were overruled by the court, and the defendant’s counsel excepted: “ Q. Did you ever have any conversation with him [ Foley ] with respect to his detecting or disclosing certain offenses that had been committed? A. Yes, sir. Q. What did he say? A. He told me he was going to catch them fellows in Porterville, that had been stealing. Q. Did hé say who? A. Yes. Q. Did he mention the defendant? A. Well, I don’t know that he mentioned Porter’s name in this, — I am not positive,— but he said the ‘ gang.’ Q. Did you ever have any conversation with him as to who the gang included? A. Yes, sir. Q. Did the gang he spoke of include the defendant or not? A. Weil, yes; he spoke of him on different occasions. Q. In speaking of the gang? A. Yes, sir; of the gang.” The state’s attorney also introduced Chris Kof-ford, and propounded to him questions similar to those propounded to Kippen, to which he gave similar answers, under objections by defendant, which objections were overruled by the court, and exceptions duly taken by de*194fendant. Tbe conversations narrated by tbe witnesses Kippen and Kofford were statements of witness Foley, made out of tbe bearing of tbe defendant. In them Foley, in effect, said that tbe “gang” had been stealing, and that defendant was one of tbe gang, and that be was going to catch them. Tbe prosecution asked tbe witness. “ Did tbe gang be spoke of include the defendant or not?” and tbe witness answered that Foley spoke of defendant on different occasions when speaking of the gang. These statements were not offered as tbe confessions of a conspirator with tbe defendant in tbe commission of a crime, and in furtherance of it. They were not so made, Kippen was also asked whether tbe gang included tbe defendant, and-be answered that it did. Nor was it competent for the witness to state who Foley meant to include in tbe gang.
In overruling tbe defendant’s objections to tbe questions and answers above mentioned, tbe court erred. State v. Kilburn, 16 Utah 187. Tbe judgment of tbe court below is reversed, and tbe cause is remanded, with directions to grant a new trial.
Baktch and MiNer, JJ., concur.